DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5, and 8-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specification, as originally filed, does not provide 
 	Claims 2, 5, and 8-11 are included in this rejection because of dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dzurak (4754102) in view of Brodie et al. (5052947).
Dzurak discloses a cable comprising a core line including a signal line (32) transmitting a signal, a ground line (34) having a ground potential, and a shield line (38) covering the signal line and the ground line, wherein the ground line includes a ground conductor (36) and an outer insulating ground conductor cover (40) that covers the ground conductor, wherein the outer insulating ground conductor cover is arranged between the ground conductor and the shield line, wherein the ground conductor has an end portion that is electrically connected to the shield line, and wherein the ground conductor has an end portion that is electrically connected to the shield line at a single solder part (solder bond 46) (re claim 1).  Dzurak also discloses the shield line (38) being formed of a plurality of wires formed of a conductive material and braided together (re claim 2).
 	Dzurak does not disclose a signal shield line covering the signal line and a ground shield line covering the ground line, wherein the signal shield line and the ground shield line are electrically coupled to the ground line (re claim 1).
 	Brodie et al. discloses a cable comprising a plurality of electrical lines (38) each individually covered by a braided shield line (24) and all lines being covered by an overall shield line (30).  Brodie et al. also discloses that the individual braided shield lines, each have a lead wire (Fig. 2) that connects the individual shield lines to the overall shield line and to a single part (10) (re claims 1 and 10-11).

Re claim 8, modified cable of Dzurak discloses the ground line (36) and the shield line (38) being electrically coupled together at both ends.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ijff (4358636) in view of Brodie et al. and Dzurak.
 	Ijff discloses a cable comprising a core line including a signal line transmitting a signal, a ground line (col. 2, lines 51-53, grounding just one of the wires) having a ground potential, wherein the ground line includes a ground conductor and an outer insulating ground conductor cover that covers the ground conductor, wherein a signal shield line (5) covers the signal line and a ground shield line (5) covers the ground the ground line.
 	Ijff does not disclose a shield line covering the signal line and the ground line.  Brodie et al. discloses a cable comprising an overall shield line (30) covering individual shields (24), wherein the individual shields are electrically coupled/connected to the overall shield line.  It would have been obvious to one 
 	Ijff and Brodie et al. disclose the individual shields are electrically coupled/connected to the overall shield line which covers the signal shield line and the ground shield line, but does not disclose the overall shield line, the signal shield line, and the ground shield line being electrically coupled/connected to the ground conductor at a single solder part.  Dzurak discloses a cable comprising an overall shield line (38) electrically coupled/connected to a ground conductor (36) at a single solder part (46).  It would have been obvious to one skilled in the art to couple/connect the signal shield line, the ground shield line, and the overall shield in the modified cable of Ijff to the ground conductor at a single solder part as taught by Dzurak to ground the shields therefrom.
 	It is noted that since the signal lines in the modified cable of Ijff comprise structure and material as claimed, one of the signal lines can be used as a transmission signal line transmitting a drive signal between a first piezoelectric element transmitting an ultrasonic wave and a transmitting circuit controlling transmission of an ultrasonic wave, and another one of the signal lines can be used as a reception signal line transmitting a reception signal between a second piezoelectric element receiving an ultrasonic wave and a receiving circuit controlling reception of an ultrasonic wave.

shield line are electrically coupled to the ground line.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dzurak in view of Brodie et al. as applied to claim 1 above, and further in view of Jun (CN 106670182).
 	Jun discloses an ultrasonic device comprising a cable, an ultrasonic sensor
coupled to one end of the cable, and a control unit coupled to the other end of
the cable and controlling the sensor (English abstract).  Jun does not disclose the
cable according to claim 1.  Dzurak, as modified, discloses a cable according to claim 1.  It would have been obvious to one skilled in the art to use the modified cable of Dzurak in the ultrasonic device of Jun since said cable has improved electrical properties suitable for high speed transmission.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


 	Regarding the 112(a) rejection, applicant argues that applicant's paragraphs [0030], [0039], [0049] , [0065], and [0066] disclose shield lines 112, 122, 132 that form the shield line, and the shield lines 112, 122, 132 are electrically connected to the ground conductor 1211 via a solder part 52.
 	Examiner would disagree.  If 112, 122, 132 form the shield line, then such shield line does NOT cover the signal line and the ground line as claimed in claim 1, line 3.  Shield line 14 is the one that covers the signal line and the ground line, but it is not electrically connected to an end portion of the ground conductor as claimed in claim 1, lines 8-9.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980.  The examiner can normally be reached on M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAU N NGUYEN/Primary Examiner, Art Unit 2847